DETAILED ACTION
This action is a response to a reply for a pre-interview communication filed 3/24/2021 in which claims 1-20 are pending.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom et al. (Pub. No.: 2009/0040925), herein Homlstrom and Marsico et al. Patent No.: 9,094,812, herein Marsico.

As to claim 1, Holmstrom teaches a user equipment (UE), comprising: 
at least one antenna for performing wireless communications (Holmstrom Fig. 4 a UE); 
a radio coupled to the at least one antenna (Holmstrom Fig. 4 a UE); and
 a processing element coupled to the radio (Holmstrom Fig. 4 a UE); 
wherein the UE is configured to communicate in a wireless fashion with a cellular network (Holmstrom Fig. 4 a UE); wherein the UE is configured to: 
(Holmstrom Fig. 3 step 1 (application 212 and a bootstrap server 302);
 
 perform first wireless communication associated with the application with the cellular network using the bearer, wherein the first wireless communication is conducted according to a first QoS configuration based on the requested QoS parameters (Holmstrom [0030], the UE 200 needs to generate a requested QoS parameter set 402 for each of the media flow bearer(s) which it then forwards to a SGSN 308 (in particular the session manager 310) within the communication network 300 (see step 2a). Secondly, the session manager 310 generates and forwards a negotiated QoS parameter set 404 for each of the bearer(s) to the UE 200 (see step 2b). Thirdly, the UE 200 (in particular the session manager 224) determines whether or not to accept the negotiated QoS parameter set(s) 404 which would be used to set-up the respective bearer(s)(see step 2c). If the UE 200 accepts the negotiated QoS parameter set(s) 404, then the media flow(s) 400 is/are established with the communication network 300 (see step 3))


	Holmstrom does not teach

determine whether the application is eligible for an enhanced quality of service (QoS) configuration of the bearer; 
transmit information to the cellular network indicating requested QoS parameters for the bearer in response to a determination that the application is eligible for the enhanced QoS configuration;
	However Marsico does teach 

	determine whether the application is eligible for an enhanced quality of service (QoS) configuration of the bearer (Marsico column 2 lines 1-5 One method includes, at a policy enhancement server (PES), receiving, from an application service provider, an indication that a user is eligible for enhanced network policy in response to the user accessing an application service provided by an application service provider); 

(Marsico column 3 lines 52-60 the game service provider may signal the Verizon Wireless PES with information that indicates that the user is eligible to have their policy/service subscription level temporarily or permanently boosted in a manner that grants the user access to an APN associated with the audio or video streaming service. The PES may in turn notify a PCRF/RACS of the subscription policy enhancement, and the PCRF/RACS may signal a PCEF via the Gx interface with an updated PCC rule that permits access to the audio or video streaming service APN)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico, because Marsico column 2 lines 5-7 teaches us In response to receiving the indication, at least one attribute of a network policy associated with the user is enhanced.

As to claim 16, Holmstrom teaches a cellular base station, comprising: at least one antenna for performing wireless communications (Holmstrom Fig. 4 Communications network SGSN (support node) base station and [0003] the communication network 102 (in particular a session manager 108) attempt to activate the bearer(s) (Packet Data Protocol (PDP) context(s)) which are needed to establish the media flow(s) 101 (see steps 2a-2c).
 a radio coupled to the at least one antenna (Holmstrom Fig. 4 Communications network SGSN (support node)( base station) and [0003] the communication network 102 (in particular a session manager 108) attempt to activate the bearer(s) (Packet Data Protocol (PDP) context(s)) which are needed to establish the media flow(s) 101 (see steps 2a-2c).and
 a processing element coupled to the radio (Holmstrom Fig. 4 Communications network SGSN (support node) base station and [0003] the communication network 102 (in particular a session manager 108) attempt to activate the bearer(s) (Packet Data Protocol (PDP) context(s)) which are needed to establish the media flow(s) 101 (see steps 2a-2c).
 wherein the cellular base station is configured to:  
(Holmstrom Fig. 3 step 1 (application 212 and a bootstrap server 302);
transmit first wireless communication associated with the application to the UE using the bearer, wherein the bearer is configured according to the second QoS configuration (Holmstrom [0030], the UE 200 needs to generate a requested QoS parameter set 402 for each of the media flow bearer(s) which it then forwards to a SGSN 308 (in particular the session manager 310) within the communication network 300 (see step 2a). Secondly, the session manager 310 generates and forwards a negotiated QoS parameter set 404 for each of the bearer(s) to the UE 200 (see step 2b). Thirdly, the UE 200 (in particular the session manager 224) determines whether or not to accept the negotiated QoS parameter set(s) 404 which would be used to set-up the respective bearer(s)(see step 2c). If the UE 200 accepts the negotiated QoS parameter set(s) 404, then the media flow(s) 400 is/are established with the communication network 300 (see step 3))
 
Holmstrom does not teach


receive, from the UE, a request for enhanced QoS for the bearer, wherein the request for enhanced QoS includes requested QoS parameters for the bearer, wherein the request is received in response to a prior determination that the UE is permitted to request the enhanced QoS; 
configure the bearer with a second QoS configuration in response to the request for enhanced QoS received from the UE, wherein the second QoS configuration is enhanced relative to the first QoS configuration;

However Marsico does teach

receive, from the UE, a request for enhanced QoS for the bearer, wherein the request for enhanced QoS includes requested QoS parameters for the bearer, wherein the request is received in response to a prior determination that the UE is permitted to request the enhanced QoS (Marsico column 2 lines 1-5 One method includes, at a policy enhancement server (PES), receiving, from an application service provider, an indication that a user is eligible for enhanced network policy in response to the user accessing an application service provided by an application service provider); 
 
configure the bearer with a second QoS configuration in response to the request for enhanced QoS received from the UE, wherein the second QoS configuration is enhanced relative to the first QoS configuration (Marsico column 3 lines 52-60 the game service provider may signal the Verizon Wireless PES with information that indicates that the user is eligible to have their policy/service subscription level temporarily or permanently boosted in a manner that grants the user access to an APN associated with the audio or video streaming service. The PES may in turn notify a PCRF/RACS of the subscription policy enhancement, and the PCRF/RACS may signal a PCEF via the Gx interface with an updated PCC rule that permits access to the audio or video streaming service APN)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico, for the same reasons stated in claim 1.






As to claim 5, the combination of Holmstrom and Marsico teach the UE of claim 1, further comprising: 
a memory which stores a software program which contains information regarding which applications are eligible to request an enhanced QoS (Holmstrom [0037] The QoS database 222 has tables 226a, 226b . . . 226n which can store QoS parameter sets 306 that are based on the QoS requirements of a particular type of communication network 300 (e.g., a communication network 300 with an IMS architecture); 
wherein, in determining whether the application is eligible for an enhanced QoS configuration of the bearer, the application executing on the UE is configured to access the software program (Holmstrom [0036] the UE 200 has a defined QoS database 222 which can be provisioned and/or fine-tuned over the air by an operator of a communication network 300)

As to claim 6, the combination of Holmstrom and Marsico teach the UE of claim 5, wherein the UE is further configured to access a remote policy server in order to update information in the software program (Holmstrom [0002] access a remote server to update)


As to claim 8, the combination of Holmstrom and Marsico teach the UE of claim 1, wherein the requested QoS parameters are stored in the application on the UE.  (Holmstrom Fig. 3 QoS database)

Claims 2,-4, 7, 9, 11-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom, Marsico and Shirazipour et al. Pub. No.: 2014/0016464, herein Shirazipour

As to claim 2, the combination of Holmstrom and Marsico teach the UE of claim 1, 

Holmstrom nor Marsico teach 

wherein the UE, after performing the first wireless communication, is further configured to: 
obtain a QoS measurement of the bearer; 
communicate the QoS measurement to the cellular network; 
perform second wireless communication with the cellular network after communicating the QoS measurement to the cellular network, wherein the second Atty. Dkt. No.: 1888-62601Page 32 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.wireless communication is conducted according to a second QoS configuration based on the QoS measurement communicated to the cellular network.  

	However Shirazipour does teach
wherein the UE, after performing the first wireless communication, is further configured to: 
obtain a QoS measurement of the bearer (Shirazipour [0030] the MOS calculator 20 can then determine a MOS measurement for this call or communication session); 
communicate the QoS measurement to the cellular network (Shirazipou [0031] In order to maintain the QoE at an acceptable level or to enhance the QoE for the subsequent data packets of this communication session, the QoE information measured and calculated by the MOS calculator 20 is fed back in-band to the network 14); 
perform second wireless communication with the cellular network after communicating the QoS measurement to the cellular network, wherein the second Atty. Dkt. No.: 1888-62601Page 32 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.wireless communication is conducted according to a second QoS configuration based on the QoS measurement communicated to the cellular network (Shirazipour [0032] After the end-user device 12A receives the QoE information reporting the QoE experienced by the previously sent packets, the device 12A inserts the QoE information into the next data packets to be sent out to the network 14. Any node in the network 14, being configured to perform the embodiments of the present invention, can then tune or adjust the QoS in the network 14, based on the received QoE information,)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour, because Shirazipour [0032] teaches us this enhances the QoE.


As to claim 3, the combination of Holmstro, Marsico and Shirazipour teach the UE of claim 2, wherein the UE is further configured to obtain the QoS measurement of the bearer and communicate the QoS measurement to the cellular network a plurality of times during execution of the application on the UE (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information); 
wherein the QoS configuration of the bearer is adjusted after at least a subset of the plurality of times that the UE performs the QoS measurement of the bearer and communicates the QoS measurement to the cellular network UE (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information [0031] In order to maintain the QoE at an acceptable level or to enhance the QoE for the subsequent data packets of this communication session, the QoE information measured and calculated by the MOS calculator 20 is fed back in-band to the network 14); 

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.

As to claim 4, the combination of Holmstro, Marsico and Shirazipour teach the UE of claim 1, wherein the UE is further configured to: 
obtain a QoS measurement of the bearer after determining that the UE is permitted to request an enhanced quality of service (QoS) (Shirazipour [0031] In order to maintain the QoE at an acceptable level or to enhance the QoE for the subsequent data packets of this communication session, the QoE information measured and calculated by the MOS calculator 20 is fed back in-band to the network 14, as shown in FIG. 1); 
wherein the UE transmits information to the cellular network indicating requested QoS parameters in response to the QoS measurement indicating that a current QoS of the bearer is inadequate for the application (Shirazipour [0047] Finally, the QoE information can take the form of an indication to signal or convey QoE degradation with the need for enhancing the QoS. For example, a single bit can be used for providing this indication. When this bit is set in a packet, the routers or network nodes receiving that packet will adjust a QoS mechanism (if possible) in order to enhance the QoE. Furthermore, various levels, e.g. urgent, medium, low, can be defined for the single bit, for indicating a need of QoE enhancement)
 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.


As to claim 7, the combination of Holmstro, Marsico and Shirazipour teach the UE of claim 1, wherein the UE is further configured to: 
receive an indication from the server that the UE should request an enhanced quality of service from the cellular network (Shirazipour [0040]\ Then, the QoE information is sent back to the end-user device 12A in a data or acknowledgement packet. After receiving the QoE information, the end-user device 12A encodes the QoE information in the next packet of the application flow to be sent out in the network 14)
wherein the UE is configured to transmit information to the cellular network indicating requested QoS parameters in response to the indication from the server that the UE should request an enhanced quality of service from the cellular network (Shirazipour [0071] Then, the QoE information is sent back to the end-user device 12A in a data or acknowledgement packet. After receiving the QoE information, the end-user device 12A encodes the QoE information in the next packet of the application flow to be sent out in the network 14. [0047] Finally, the QoE information can take the form of an indication to signal or convey QoE degradation with the need for enhancing the QoS. For example, a single bit can be used for providing this indication)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.


As to claim 9, the combination of Holmstro, Marsico and Shirazipour teach the UE of claim 1, wherein the requested QoS parameters comprise a target latency and a target jitter (Shirazipour [0027] An application flow has a measurable QoE as perceived by the end-user. The end-user perceived QoE can be measured in many ways. As an example of QoE measurements, the Voice over Internet Protocol (VoIP) E-Model QoE measurement will be described in this disclosure. The E-Model is a standard objective method to measure and calculate the quality perceived by the end user of a VoIP telephone call, based on various factors including network delay, packet loss, jitter, etc)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.


As to claim 11, Holmstrom teaches a method for executing an online gaming application on a user equipment (UE) operating in a cellular network, the method comprising: 
performing, by the UE (Holmstrom Fig. 4 a UE); 
Atty. Dkt. No.: 1888-62601Page 34 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.executing the online application on the UE, wherein the online application requires communication with a server coupled to the cellular network (Holmstrom Fig. 3 step 1 (application 212 and a bootstrap server 302); 
establishing a bearer with the cellular network for conducting traffic between the online application executing on the UE and the server (Holmstrom Fig. 3 step 1 (application 212 and a bootstrap server 302);

receiving first wireless communication associated with the online application from the cellular network using the bearer, wherein the first wireless communication is received according to a first QoS configuration based on the requested QoS parameters (Holmstrom [0030], the UE 200 needs to generate a requested QoS parameter set 402 for each of the media flow bearer(s) which it then forwards to a SGSN 308 (in particular the session manager 310) within the communication network 300 (see step 2a). Secondly, the session manager 310 generates and forwards a negotiated QoS parameter set 404 for each of the bearer(s) to the UE 200 (see step 2b). Thirdly, the UE 200 (in particular the session manager 224) determines whether or not to accept the negotiated QoS parameter set(s) 404 which would be used to set-up the respective bearer(s)(see step 2c). If the UE 200 accepts the negotiated QoS parameter set(s) 404, then the media flow(s) 400 is/are established with the communication network 300 (see step 3))


	Holmstrom does not teach
  determining whether the online application is eligible to receive an enhanced quality of service (QoS) configuration 
 transmitting requested QoS parameters for the bearer to the cellular network in response to determining that the online application is permitted to receive the enhanced QoS configuration, wherein the QoS parameters are usable in adjusting a QoS configuration of the bearer; 

However Marsico does teach 
 determining whether the online application is eligible to receive an enhanced quality of service (QoS) configuration (Marsico column 2 lines 1-5 One method includes, at a policy enhancement server (PES), receiving, from an application service provider, an indication that a user is eligible for enhanced network policy in response to the user accessing an application service provided by an application service provider); 

 transmitting requested QoS parameters for the bearer to the cellular network in response to determining that the online application is permitted to receive the enhanced QoS configuration, wherein the QoS parameters are usable in adjusting a QoS configuration of the bearer (Marsico column 3 lines 52-60 the game service provider may signal the Verizon Wireless PES with information that indicates that the user is eligible to have their policy/service subscription level temporarily or permanently boosted in a manner that grants the user access to an APN associated with the audio or video streaming service. The PES may in turn notify a PCRF/RACS of the subscription policy enhancement, and the PCRF/RACS may signal a PCEF via the Gx interface with an updated PCC rule that permits access to the audio or video streaming service APN)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico, for the same reasons stated in claim 1.
Holmstrom nor Marsico teach

Gaming application

However Shirazipour does teach
Gaming application (Shirazipour [0044] gaming applications have their own QoE formats)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour, because Shirazipour [0032] teaches us methods to enhance the QoE.




As to claim 12, the combination of Holmstrom, Marsico and Shirazipour teach the method of claim 11, further comprising: performing, by the UE: 
obtaining a QoS measurement of the bearer during execution of the online gaming application (Shirazipour [0030] the MOS calculator 20 can then determine a MOS measurement for this call or communication session  [0044] gaming applications have their own QoE formats);
 communicating the QoS measurement to the cellular network, wherein the QoS measurement is usable in adjusting a QoS configuration of the bearer (Shirazipou [0031] In order to maintain the QoE at an acceptable level or to enhance the QoE for the subsequent data packets of this communication session, the QoE information measured and calculated by the MOS calculator 20 is fed back in-band to the network 14); 

 receiving second wireless communication associated with the online gaming application from the cellular network using the bearer, after communicating the QoS measurement to the cellular network, wherein the second wireless communication is received according to a second QoS configuration, wherein the second QoS configuration is based on the QoS measurement communicated to the cellular network (Shirazipour [0032] After the end-user device 12A receives the QoE information reporting the QoE experienced by the previously sent packets, the device 12A inserts the QoE information into the next data packets to be sent out to the network 14. Any node in the network 14, being configured to perform the embodiments of the present invention, can then tune or adjust the QoS in the network 14, based on the received QoE information,)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2. 

As to claim 13, the combination of Holmstrom, Marsico and Shirazipour teach the method of claim 11, further comprising:  
Atty. Dkt. No.: 1888-62601Page 35 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.performing, by the UE: 
storing a software program in a memory of the UE which contains information regarding which applications are eligible to request an enhanced QoS (Holmstrom [0037] The QoS database 222 has tables 226a, 226b . . . 226n which can store QoS parameter sets 306 that are based on the QoS requirements of a particular type of communication network 300 (e.g., a communication network 300 with an IMS architecture); 

 wherein said determining whether the online gaming application is eligible for an enhanced QoS configuration of the bearer comprises the online gaming application accessing the software program (Holmstrom [0036] the UE 200 has a defined QoS database 222 which can be provisioned and/or fine-tuned over the air by an operator of a communication network 300)


As to claim 15, the combination of Holmstrom, Marsico and Shirazipour teach the method of claim 11, further comprising: performing, by the UE, receive an indication from the gaming server that the UE should request an enhanced quality of service from the cellular network for the online gaming application (Shirazipour [0071] Then, the QoE information is sent back to the end-user device 12A in a data or acknowledgement packet. After receiving the QoE information, the end-user device 12A encodes the QoE information in the next packet of the application flow to be sent out in the network 14. [0047] Finally, the QoE information can take the form of an indication to signal or convey QoE degradation with the need for enhancing the QoS. For example, a single bit can be used for providing this indication)
wherein said transmitting requested QoS parameters for the bearer to the cellular network in response to receiving the indication from the gaming server (Shirazipour [0071] Then, the QoE information is sent back to the end-user device 12A in a data or acknowledgement packet. After receiving the QoE information, the end-user device 12A encodes the QoE information in the next packet of the application flow to be sent out in the network 14. [0047] Finally, the QoE information can take the form of an indication to signal or convey QoE degradation with the need for enhancing the QoS. For example, a single bit can be used for providing this indication)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.
 

As to claim 17, the combination of Holmstrom, Marsico and Shirazipour teach the cellular base station of claim 16, wherein the cellular base station is further configured to: 
receive a QoS measurement of the bearer from the UE (Shirazipour [0030] the MOS calculator 20 can then determine a MOS measurement for this call or communication session);
 adjust a current QoS configuration of the bearer in response to the received QoS measurement (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information); 

 wherein the cellular base station is configured to adjust the current QoS configuration of the bearer in response to the received QoS measurement in order to achieve the requested QoS parameters for the bearer (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information); 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.


As to claim 18, the combination of Holmstrom, Marsico and Shirazipour teach the cellular base station of claim 17, wherein the cellular base station is further configured to receive the QoS measurement of the bearer from the UE and adjust a current QoS configuration of the bearer in response to the received QoS measurement a plurality of times during transmission of communications to the application executing on the UE (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information); 

 
As to claim 19, the combination of Holmstrom, Marsico and Shirazipour teach the cellular base station of claim 16, wherein the cellular base station is further configured to: transmit a request for permission to enhance the QoS of the bearer in response to receipt of the request for enhanced QoS of the bearer from the UE (Holmstrom [0004] the session manager 108 generates and forwards a negotiated QoS parameter set 110 for each of the bearer(s) to the UE 100 (see step 2b))
(Holmstrom [0004] the session manager 108 generates and forwards a negotiated QoS parameter set 110 for each of the bearer(s) to the UE 100 (see step 2b))


As to claim 20, the combination of Holmstrom, Marsico and Shirazipour teach the cellular base station of claim 16, wherein the cellular base station is configured to adjust a current QoS configuration of the bearer in response to the received QoS measurement and also in response to current network traffic conditions (Shirazipour [0032] Different QoS mechanisms can be used for dynamically tuning or adjusting the QoS in the network 14 in response to the QoE information); 



It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Shirazipour for the same reasons stated in claim 2.



Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom, Marsico and Bhogal et al. (Pub. No.: 2016/0065453), herein Bhogal

As to claim 10, the combination of Holmstrom and Marsico teach the UE of claim 1, 

Holmstrom and Marsico do not teach

wherein the UE is further configured to: 

determine that payment has been provided for access to an enhanced QoS configuration of the bearer during execution of the application; 



	However Bhogal does teach

	wherein the UE is further configured to: 

determine that payment has been provided for access to an enhanced QoS configuration of the bearer during execution of the application (Bhogal [0035] Additionally, the user may authorize the selected QoS level, for example, by entering credit card information in response to a user prompt that requires payment to authorize heightened QoS levels); 

wherein the UE is configured to transmit the information to the cellular network indicating requested QoS parameters for the bearer in response to the determination that payment has been provided (Bhogal [0035] Once the user has selected a quality of service level and provided the required authentication (e.g., by payment or user role), the process 200 may proceed to reconfigure the electronic devices (e.g., routers 114a and 114b: FIG. 1) that maintain the QoS level associated the active communications channel utilized be the user)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom and Marsico with Bhogal, because Bhogal [0021] teaches us payment information or other means to authorize the user to receive enhanced network performance through higher quality of service.




Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom, Marsico, Shirazipour and Lohr et al. (Pub. No.: 2007/0047452), herein Lohr

As to claim 14, the combination of Holmstrom, Marsico and Shirazipour teach the method of claim 11, wherein said transmitting information to the cellular network indicating requested QoS parameters for the bearer comprises: 
creating an information element which contains the requested QoS parameters (Holmstrom [0030] First, the UE 200 needs to generate a requested QoS parameter set 402); and 

Holmstrom, Marsico nor Shirazipour teach
transmitting the information element in a radio resource control (RRC) message to the cellular network.  

However Lohr does teach
transmitting the information element in a radio resource control (RRC) message to the cellular network (Lohr [0209] IE may be introduced in this RRC)


It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Holmstrom, Marsico and Shirazipour with Lohr because Lohr [0209] teaches us which indicates to the RRC entity in S-RNC to request each RLC entity in acknowledged mode and being mapped to E-DCH to generate and transmit a status report. For example, this new IE may comprise a one bit flag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467